                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     USA TABLE TENNIS, ET AL.,                         CASE NO. 18-cv-00319-YGR
                                   7                  Plaintiffs,
                                                                                           ORDER ADOPTING MAGISTRATE JUDGE’S
                                   8            vs.                                        REPORT AND RECOMMENDATION
                                   9     NATIONAL BASKETBALL COURTS, ET AL.,               Re: Dkt. Nos. 25, 43
                                  10                  Defendants.

                                  11          The Court has carefully reviewed Magistrate Judge Donna M. Ryu’s report and
                                  12   recommendation (Dkt. No. 43 (“Report”)) recommending that plaintiffs’ motion for default
Northern District of California
 United States District Court




                                  13   judgment (Dkt. No. 25) be denied and that the complaint be dismissed for lack of subject matter
                                  14   jurisdiction. No party filed an objection. The Court finds the Report correct, well-reasoned, and
                                  15   thorough, and adopts it in every respect.
                                  16          Accordingly, and for the reasons set forth in the Report:
                                  17          1. Plaintiffs’ motion for default judgment is DENIED; and
                                  18          2. The complaint is DISMISSED for lack of subject matter jurisdiction.
                                  19          This Order terminates Docket Numbers 25 and 43.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: June 14, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  23                                                      UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
